Title: Thomas Jefferson to William Duane, 18 January 1811
From: Jefferson, Thomas
To: Duane, William


            
              Dear Sir
              Monticello Jan. 18. 11.
            
             I promised you, in a former letter, a short Proem to be prefixed to our book, which I now inclose. it’s object is the concealment of the author, to whom that is a circumstance of first importance. I observe that the three last packets of about 130. or 140. pages, (two of which were returned by the last post, & the 3d by this) bear marks of much hastier translation than those preceding. I should almost be tempted to conjecture a change of translator. sentences incomplete, false syntax, want of perspicuity, and sometimes a suspected mistranslation, will require from yourself a rigorous revisal of these packets, with the original in your hand, to enable it to meet the public approbation. it would be a subject of much regret that a work so distinguished for perspicuity, and a critical choice of words, should appear disadvantageously exactly in these particulars: and the more as there will be no original to recur to for correction or explanation. the translation being now advanced to the 364th page, we may ask when the printing will begin? you must be so good as to set me down as a subscriber for ten copies, to be sent me, except one, in boards; the others being destined for friends in countries where bound books are prohibited. I salute you with esteem & respect.
            
              Th:
              Jefferson
          